 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDPan American Grain Company,Inc. and Bulk Ter-minal Operations,Inc.andUnion de Trabaja-dores deMuelles,Local 1740,InternationalLongshoremen'sAssociation,AFL-CIO. Case24-CA-495718 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 3 December 1985 Administrative Law JudgeMarion C. Ladwig issued the attached decision.The Respondents filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.,The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Pan Ameri-can Grain Company, Inc., and Bulk Terminal Op-erations, Inc., San Juan, Puerto Rico, their officers,agents,successors,and assigns,shall take the actionset forth in the Order, except that the attachednotice issubstituted for that of the administrativelaw judge.3The Respondentshave excepted to some of the judge'scredibilityfindingsTheBoard's establishedpolicy is notto overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidenceconvinces us that theyare incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cit.1951).We havecarefully examinedthe recordand find no basis for re-versing the findings.2Member Babson agreeswith the judge'sconclusion that the Re-spondents were obligated to bargainwith the Unionover its decision uni-laterally to contract out the Pan American stevedoring work performedby bargaining unit employees.In so doing,he finds that the judge's con-clusion is consistent with the SupremeCourt's opinion inFirstNationalMaintenanceCorp. vNLRB,452 U.S 666 (1981), and withany of theviews expressed in the Board's decisioninOtis Elevator,269 NLRB 891(1984).8We shall issue a new notice to conform more fully to the judge's rec-ommended Order.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National LaborRelations Boardhas foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTcontract out bargainingunit workwithout notifyingand bargainingwith Union deTrabajadoresde Muelles,Local 1740,InternationalLongshoremen's Association, AFL-CIO.WE WILL cancel our contract with OverseasShipping Company for it to perform stevedoringwork for Pan American Grain Company.WE WILL NOT in any like orrelatedmannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL order stevedores from Local 1740 toperform the Pan American stevedoring work,under the terms of the 1983-1986 generalfreightagreementbetween El Consejo de Uniones de Tra-bajadores de Muelles & Ramas Anexas de PuertoUTM-ILA-AFL-CIO and La Asociacion de Na-vieros de Puerto Rico.WE WILL make whole, for lost earnings and ben-efits,the bargaining unit stevedores deprived ofwork by the contracting out of Pan American ste-vedoringwork to Overseas Shipping Company,less interimearnings,plus interest.PAN AMERICAN GRAIN COMPANY,INC.AND BULK TERMINAL OPER-ATIONS, INC.Angel A. Valencia, Esq.,for the General Counsel.Manuel A. Nunez, Esq.,of Hato Rey, Puerto Rico, forRespondent Pan American.Jose A. Lebron, Esq.,of Hato Rey, Puerto Rico, for Re-spondent Bulk Terminal.Ada Perez, Esq.,of San Juan, Puerto Rico, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge. Thiscase was tried in HatoRey, Puerto Rico, on 29 Apriland 20-23 May 1985. The charge was filed by ILALocal 1740 on 24 May 1984' and thecomplaint wasissued31 July and amended 22 August 1984 and at thetrial.The primaryissuesarewhether (a) the Respond-iAll dates are from August 1983 until July 1984 unless otherwisestated281NLRB No. 19 PAN AMERICAN GRAIN CO.ents,Pan AmericanGrain Company,Inc. (Pan Ameri-can) and Bulk Terminal Operations,Inc. (Bulk Terminal)are a single employer andwhether they (b) contractedout stevedore bargaining unit work without prior noticeto Local 1740,and (c)discriminatedagainst Local 1740members in violation of Section 8(a)(5), (3),and (1) ofthe NationalLaborRelations Act.On the entire record,2including my observation of thedemeanor of the witnesses,and after considering thebriefs filed by theGeneral Counsel and the Respondents,Imake the followingFINDINGS OF FACTI.JURISDICTIONPan American,a Puerto Rico corporation,makes non-retail sales of grains and feed in San Juan,Puerto Rico,where it annually purchases goods valued over $50,000directly from outside the Commonwealth.Pan Americanadmits and I find that it is an employer engaged in com-merce within the .meaning of Section 2(2), (6), and (7) ofthe Act.Bulk Terminal,a Puerto Rico corporation,providesstevedoring services in San Juan,Puerto Rico, where itannually derives over $50,000 in gross revenue fromservices performed for Pan American and other enter-prises, each of whom annually receives goods valuedover $50,000 diretly from outside the Commonwealth.Bulk Terminal admits and I find that it is an employerengaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.Jose Gonzalez is the president of Pan American andvice president of Bulk Terminal.His elderly father Rene(Rene Gonzalez)holds the title of vice president of PanAmerican and president of Bulk Terminal.Gonzalezowns 100 percent of Pan American capital stock and 4 ofthe 10 Bulk Terminal$100 shares of stock.Rene Gonza-lez owns three and Gonzalez'cousin Antonia Quinones(Rene Gonzalez' niece)owns two of the three remainingshares of Bulk Terminal stock.Quinones is the treasurerof Pan American and secretary of Bulk Terminal;Attor-ney Antonio Moreda, the legal advisor of both corpora-tions, is the secretary of Pan American and treasurer ofBulk Terminal;and Gonzalez, Rene Gonzalez,Quinones,and Moreda are the directors for both corporations.In 1980 Gonzalez incorporated Pan American, whichimports shiploads of grains and feed.In 1981 he and hisfather decided thattheywould go into the stevedoringbusiness because they did not want to depend on anothercompany to unload the Pan American cargoes(Tr. 239,557).Asa requirement for obtaining union stevedoringcrews, they established the corporation Bulk Terminal,with a separate bank account and insurance(Tr. 239-240).Although Pan American and Bulk Terminal are sepa-rately incorporated,Gonzalez operates them as a single-integrated enterprise.He solicits and transacts business8The GeneralCounsel's unopposed 16 August 1985 motion to correctthe transcript(including the motion to receiveG.C. Exh.8A in evidence)is granted and received in evidenceas G.C. Exh 34,except that the com-plete translationof G.C.Exh. 11 is addedasG.C.Exh 11B instead ofbeing substitutedfor the partialtranslation,G.C. Exh. 1IA.97for bothcorporations and negotiates and signs all con-tracts.He controlsthe laborrelationsfor both corpora-tions(Tr. 38-39, 209; G.C. Exh.15).He negotiates andsigns all union contracts for Bulk Terminal(Tr. 232,G.C. Exhs.9 & 10) and handles all "documentation in re-lation to the union negotiations,"such as signing a letterto the localunion president,disqualifying two stevedores(Tr. 210, 232; G.C. Exh. 13A). (Pan Americanemployeesare nonunion.)Gonzalez' home telephone number, aswell asthe Pan American officenumber, is printed onthe Bulk Terminal stationery(G.C. Exh. 15, C.P. Exh. 1,Tr. 23).The operations of thetwo corporations are interrelat-ed.Gonzlez operates Bulk Terminal much as if it were adepartment of Pan American,unloading the Pan Ameri-can grainand feed. The officesare at the same address,with thesamepost officenumber and telex number.Quinones,an officer of bothcorporations,worked dailyas a clerk for Pan American and as the operations man-ager for Bulk Terminal(Tr. 15). Althoughshe coordi-nates the dischargingof shipcargoes for Bulk Terminal,preparesthe Bulk Terminal payrolls,and handles itsmail, she is on the PanAmerican payroll,being paidsolely by Pan Americanand notby Bulk Terminal (Tr.26-27, 39; 29 Apr. Tr. 56, 61). Bulk Terminal Comptrol-lerMargarita Iturreaga is also on the Pan American pay-roll (Tr. 191, 789).Bulk Terminal performs the stevedoring work, usingrented shore cranes(Tr. 402, 747-748), both for PanAmerican andfor othercustomers.By 19 March 1984,when Bulk Terminal ceased unloading Pan Americancargoes,ithadincreased its stevedoringwork for othercustomersto about 75or 80 percentof itstotal business(Tr. 298).As held inFedco Freightlines,273NLRB 399 fn. 1(1984), "Todeterminewhethertwo entities are suffi-ciently integratedto beconsidered a single employer, theBoard and courts examinefour principal factors: (1)common management, (2) centralizedcontrol of labor re-lations,(3) interrelations of operations, and (4)commonownership."Radio Unionv.BroadcastService,380 U.S.255, 256 (1965);NLRBv.Browning-FerrisIndustries,691F.2d 1117, 1122 (3d Cir.1982). In agreementwith theGeneral Counsel, I find that all thesecriteria exist andthatclearlythere is an absence of an "arm's length rela-tionship found among unintegrated companies."Blumen-feld Theatres Circuit,240 NLRB 206, 215 (1979),enfd.mem. 626 F.2d 865 (9th Cir.1980). Itherefore find thatPan Americanand Bulk Terminal are a single integratedbusiness enterprise and a single employer, engaged incommercewithin themeaning of Section 2(2), (6), and(7) of the Act. Local 1740is admittedly a labor organiza-tion within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Oral Agreement for Nine-Member Union CrewThe 1980-1983 general freight (or cargo)agreementbetween the Puerto Rico Steamship Association and theILA Puerto Rico Council required the employment of13-member union crews to work with a mechanical 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDshovel,plus 1 water man (Tr.581) for either one or twocrews(i.e.,14men for one gang and 27 men for twogangs).It provided(G.C. Exh.8A, art.X, sec.B, par. 7):7. In the bulk loading and unloading operationswith a mechanical shovel. . .the Company shallemploy 13 men per gang and shall pay them thewages for special cargo.The water man shall be inaddition to the 13 men.All members of the crews(including the crane and pay-loader operators)were in the stevedore bargaining unit(arts. I & V, p. 9;Tr. 248).The parties stipulated that theappropriate unit consisted of "All employees employedas stevedores within the Commonwealth of Puerto Ricobut excluding foremen,managerial employees,clericalemployees,professional employees,guards and supervi-sors as defined in the Act."All the members of the crewwere covered by the union-shop provision(arts.II) andthe exclusive hiring procedure(art. III).In 1981,when Gonzalez and his father Rene incorpo-rated Bulk Terminal as a stevedoring company to unloadPan American'simported grains and feed,Gonzalezsigned a stipulation(G.C. Exh.9A) in which Bulk Ter-minal adopted the 1980-1983 agreement. (Bulk Terminalhas not joined the steamship association.)To assist thenew company in becoming established(and to give em-ployment to Local 1740 members),Local 1740 PresidentJorge Aponte granted Gonzalez' request for help andtold him that he could use,and report to the Local andthe welfare fund,nine men in his gangs for the durationof the 1980-1983 agreement(Tr. 375-376, 401-403, 557,644, 654-655). These nine union men would comprise theseven stevedores in the hold,a signal man,and the waterman (Tr.640). The remaining stevedores in the gang (thecrane operators and the payloader operators as needed)could be nonmembers(Tr. 655).Under this arrangement,Bulk Terminal was placed ina better competitive position than it would have been inif it had used full-size union gangs as required by the1980-1983 agreement. It paid the union scale, includingthe costly fringe benefits, to only 9 stevedores instead of14when working a single crew. These fringe benefitswere $4.76 an hour(beginning October 1982)to the wel-fare fund and 20 cents an hour to the building fund, to-taling $4.96 an hour(G.C. Exh.8A, arts.XI & XIV).Aponte told Gonzalez(Tr. 375)"that I was going tohelp him but that when the [1980-1983] collective bar-gaining agreement expired he had to understand that[under] the next agreement he would have to take thepeople that the crew contract stipulated. Because I couldnot give him in the new [ILA Council] contract what Idid not give other companies." (Aponte was also presi-dent of the ILA Puerto Rico Council(Tr. 357).)As President Aponte credibly testified,both Gonzalezand his father-as part of the oral agreement-gave theirword of honor that when the 1980-1983 agreement ex-pired,Bulk Terminal would honor the new agreementand hire full-size gangs through the Local(paying thecontractual fringe benefits to all the crew members) (Tr.375-376,438, 556-557, 638).They also promised thatGonzalez would participate in the forthcoming negotia-tions for the new(1983-1986)agreement(Tr. 558). (Byhis demeanor on the stand,Aponte appears to be doinghis best to give honest,forthright testimony.)Bulk Terminal Operations Manager Quinones admittedthat"we had an unwritten agreement with the union" to.,use 9 stevedores only" and that"we use other people[the crane and payloader operators]that are not union-ized"(Tr. 96).She repeatedly testified that they usednine stevedores from the Local.Concerning the othercrew members,she testified that there were"Threeoper-ators of the crane and the operator of the loader,whenwe use the loader"(emphasis added,Tr. 95),but "wedon't use[payloader operators]all the time" (Tr. 104).(In fact,as Aponte credibly testified,there were onlytwocrane operators in the gang-one relieving the otherevery 2 or 3 hours(Tr. 643-644). She thus indicated thatwhen a payloader is not used,there were not more than12 instead of 14 stevedores in the crew(9 from Local1740 and,according to her,3 crane operators).Pan American President Gonzalez,on the other hand,claimed that"We have never used less than 13 men"(Tr. 200).He denied that he ever asked Aponte to lethim use fewer stevedores to help develop the new busi-ness(Tr. 241),denied that Bulk Terminal had an oralagreement with the Local to use a nine-member crew(Tr. 201),and denied that Bulk Terminal had orallyagreed to start using a 13-member crew when the newagreement was signed because"Ihave always used 13men" (Tr. 203-204).He gave no explanation for hiringnonunion crane and payloader operators despite theunion-shop provision in the agreement and claimed, "Idon't know.Imight and I might not"report nonunioncrane operators to the union(Tr. 242). (Throughout thetrial,he impressed me on the stand as being willing togive any testimony that would help the Respondents'cause.He appeared to be fabricating much of his testimo-ny. I discredit his denials of Aponte's credited testimo-ny.)From 1981 until 15 March 1984, when the ILA Coun-ciland the steamship association signed the 1983-1986general freight agreement,Bulk Terminal continued tooperate at the lower costs,using the nine-member unioncrews.B. Signing of Prebargaining StipulationPan American President Gonzalez was traveling out-side Puerto Rico on 4 August 1983 when the ILA Coun-cil and the steamship association began negotiating thenew general freight agreement (Tr. 823).At the begin-ning of the negotiations, all the other stevedoring compa-nies(both association members and nonmembers)signeda prebargaining stipulation(G.C. Exh.20A, Tr.422, 563,590, 619-620), extending the 1980-1983 general freightagreement 3 years.On 14 September,afterGonzalez'return to the Island,he signed the same stipulation(G.C. Exh.10A) for BulkTerminal.Local 1740 President Aponte signed it forILA Puerto Rico Council and ILA Local 1902 PresidentJoseLebron signed it for Puerto Rico Hatchtenders(foremen)Association. In the stipulation,Bulk Terminal,the ILA Council,and the Hatchtenders agreed to PAN AMERICAN GRAIN CO.1.Extend the duration of their respective Collec-tive Bargaining Agreements,which expire on Sep-tember 30,1983, until October 31, 1986.2.Extend the duration of their respective trustcontracts in force,which expire on September 30,1983,until October 31, 1986.3. Salaries and contributions to the Welfare Fundto be agreed upon shall be retroactive to the 1st ofOctober 1983.At the time Gonzalez signed this stipulation,he gaveno indication that he intended to disown his oral agree-ments to participate in the multiemployer negotiationswith the ILA Council, honor thenew agreement, andemploy the full-size union crew when the new agreementwith the steamship association was signed. After that,however,he indicated a change of heart by decliningAponte's repeated invitations to participate as the negoti-ations progressed(Tr. 423-424, 593-594)and by refusingto honor thenew agreement.On 15 March the steamship association and ILACouncil signed the 1983-1986 general freight agreement,which retained the same sizecrew for workwith a me-chanical shovel(G.C. Exh.11B, art. X, sec. B,par. 6;Tr. 314-315).All the association members and all thenonmembers except Bulk Terminal adopted and honoredthe new agreement,paying the increases in wages andfringe benefits, retroactive to 1 October (Tr. 590-591,619, 630-632).The fringe benefits were initially increased$1.15 anhour, from $4.96 to $6.11-raising the contribution to thewelfare fund 95 cents an hour,from $4.76 to$5.71 (art.XI) and the contribution to the building fund 20 cents anhour, from 20 to 40 cents (art. XIV). The wages for ste-vedores using a mechanical shovel were initially in-creased 63 cents an hour-a raise of 43 cents in the spe-cial cargo rate, from $6.88 to$7.31 (R. Br.25) and araise of 20 cents for use of a shore crane, from 25 to 45cents an hour(R. Br. 9).Thus,under this new agree-ment,the total compensation of Bulk Terminal'sunionstevedores would initially increase$1.78 an hour, from$12.09 ($7.13 in wages and $4.96 in fringe benefits) to$13.87($7.76 in wages and $6.11 in fringe benefits).(I note that the 1983-1986 general freight agreement inevidence(G.C. Exh.11) is printed with the feed millagreement(pp. 53-66), which was negotiated 2 July,over 3 months after the unlawful"subcontracting" is al-leged to have occurred.)As an evident pretext for not honoring the new agree-ment, Gonzalez interpreted the prebargaining stipulationdifferently from his competitors.First,he did not agreewith the other nonmembers of the steamship associationin construing the stipulation as merely a temporary, pre-bargaining extensionof the 1980-1983agreement, pend-ing the multiemployer bargaining.He treated it as a per-manent 1983-1986 collective-bargaining agreement, testi-fying"Ihad a contract,Ididn'tneed to sign no morecontracts" (Tr. 218),and contending that the stipulationsettled all working conditions for the remainder of the 3-year period except salaries and contributions to the wel-fare fund(Tr. 591).99Second,Gonzalez interpretedthe thirdparagraph ofthe stipulationtomean that any changes in the salariesand welfarefund contributions were to beagreed on innegotiationsbetweeenBulk Terminaland Local 1740,not in themultiemployernegotiations,and that thewages and fringebenefitswould remain the same until hepersonally negotiated any changeswith the Local (Tr.261-262, C.P. Exh. IA, p. 4).Third, he treated the stipulationas a separate agree-ment between Bulk Terminaland Local 1740.He thusignored the fact thatthe stipulation was between BulkTerminal and the ILA Puerto Rico Council, a party tothe negotiationswith the steamshipassociation (as wellas with the Hatchtenders Association,which represents amultiemployer unit of foremenand head foremen).I find it clear that if Gonzalez had intendedat the timeto engage in separate bargainingwith Local 1740, hewould havesigned a stipulationwith the Local,as he didin 1981 whenBulk Terminal adopted the 1980-1983agreement,which the ILA Council and thesteamship as-sociationhad alreadynegotiated. Instead in the presenceof Bulk Terminal Attorney Antonio Moreda (Tr. 423),he signedthe prebargainingstipulationwith the ILAPuertoRico Council. By doing so he indicated hisknowledgethat the ILA Councildid the negotiating onbehalf of all the ILA locals on theIsland.I find that Bulk Terminal, by signingthe prebargainingextension stipulationpending the ILA Councilnegotia-tionswiththe steamship association, becameobligatedalong with the otherassociation nonmembersto abide bythe terms of the new1983-1986 generalfreight agree-ment.C. Contracting Out to Retain Nine-Member Crew1.Gonzalez'unilateral actionThe credibleevidence shows that Pan American Presi-dent Gonzalez unilaterally contracted out the unloadingof Pan AmericancargoesbeforeanybargainingwithLocal 1740.For over 2 years Local 1740 President Aponte hon-ored his oral agreement with Gonzalez and his father,waiving the application of the union-shop provision inthe 1980-1983 general freight agreement to the whole14-man gang and permitting Bulk Terminal to operatewith a 9-member union gang.Thispermitted Bulk Ter-minal to do stevedoring work at lower costs until a newmultiemployer agreement was negotiated.During thistime Gonzalez never employed the full crew of 14 steve-dores, and when he employed 12 or 13 stevedores, hepaid the full union scale,including the costly fringe ben-efits, to only the 9 union,stevedores.The savings weresubstantial(Tr. 403).In return Gonzalez and his elderlyfather gave their "word of honor,"as part of the oralagreement,to hire the full-size union gang under the nextsteamship agreement.Gonzalez, however,reneged on his part of the bar-gain.Rather than joining in the multiemployer bargain-ing, as he had promised, and endeavoring to negotiateeither smaller increases in wages and benefits or a reduc-tion in the crew size for his type operation,or engaging 100DECISIONSOF NATIONAL LABOR RELATIONS BOARDin any bargainingwith Local1740,Gonzalez made asecret arrangement to continue having his Pan Americancargoesunloaded withnine-member unioncrews.With-out notifyingLocal 1740in advance,he contracted outthe Pan American stevedoring workon a cost-plus basisto OverseasShippingCompany PuertoRico,Inc. (Over-seas Shipping),which wouldget the nine-member crewsfrom a different ILA local.Thiseliminated the entirestevedorebargaining unit.Gonzaleznot only contractedout the unloading of thePan American cargoes,but abandonedBulk Terminal'sstevedoringwork for othercustomers,then amounting to75 to80 percentof itsbusiness.Under thisnew arrangement,Pan American wouldpay the full $1.78increase in the union scale (from$12.09 that Bulk Terminalhad been paying under the1980-1983 agreement,to the initial rateof $13.87 in the1983-1986agreement),plus all other expenses in unload-ing the cargoes, plus $1 a ton(Tr. 79, 155). Although itresulted in theshutdown of all Bulk Terminal's oper-ations, the Respondents explainin their brief (R. Br. 25-26) that Pan Americanwas Gonzalez'"bread and butter"operationsand he "couldsurvive economically if BulkTerminal remained inoperative sincethe volume of busi-ness generatedby this companywas smallcompared tothe volumeof business generatedby Pan American."Pan Americanwouldcontinue to accomplishthe sub-stantial savingsfrom thenine-man unioncrews, andGonzalezwould achieve furthersavingsfrom OverseasShipping's use of a singleforeman,insteadof Bulk Ter-minal's useof both aforeman anda head foreman (Tr.82, 99, 782).The complaint'sunlawful "subcontracting"allegation(that "Respondentssubcontracted the stevedoring workperformed by Unitemployees") evidently applies only tothe contractingout of Pan American's stevedoring work,not the abandoningof Bulk Terminal's stevedoring workfor othercustomers.2. Secret dealingwith OverseasShippingOverseas Shipping PresidentJoseMartinez is a long-time business acquaintanceof Pan American PresidentGonzalez.Martinez testified that "we started doing busi-nesswith Pan American from 1977" (Tr. 106), "abouteight years" ago(Tr. 137). (He evidentlywas referringto doing businesswith Gonzalez before Pan American'sincorporation in 1980.)His company, with a staff of onlythree orfour persons(Tr. 166), is the PuertoRico agentfor OverseasTrading andShippingLtd. (Tr. 111). Over-seas Tradingis the chartering company thattransportsmostof Pan American's cargoes(Tr. 107, 113) and thathas transported all its cargoes since 16 March(Tr. 161-162).Overseas Shippinghad neverbefore doneany steve-doring work.Martinez conducted its firststevedoringbusinessabout 12 or 14 March (Tr. 115, 166), 1 to 3 daysbefore the 1983-1986general freight agreementwassigned.It is apparentthatMartinez'commencement of thisstevedoring business was suddenlyconceived.He hadnot signed any agreement for obtaining union stevedor-ing crews,therewasnobody on his staff who wastrained to prepare a stevedoringpayroll,and he had noforms or stationery for this use. For his first stevedoringwork,loading a cargo of corn, he hired a crew of nineunion stevedoresfrom ILA Local1575 and personallyprepared the payroll on board the ship and paid the ste-vedores(Tr. 155, 117, 165-166).He followed this sameprocedure about14 or15March when he handled "asmall cargo of sugar,"again personally going on boardand paying the stevedores(Tr. 114, 165). Thesewere hisonly two stevedoringjobsbefore Overseas Shipping re-placed Bulk Terminal on 19 March as the stevedoringcompany unloadingPan American's cargoes.There isno direct evidence that Pan American Presi-dent Gonzalez participated in these apparently hurriedpreparations to start a new stevedoring business, or inmaking the oral arrangementwith Local1575 to use a 9-member union crew despite the requirement of a 14-manunion crew inthe ILA Council'sgeneral freight agree-ment.Afterconsidering all the evidence and circum-stances, however,I infer that Gonzalez did participate inestablishing the new stevedoring service to enable him topreserve the cost-saving device of using a nine-memberunion stevedoring crew.In the pretrial investigation,Gonzalez revealed thatbefore19March Overseas Shipping and Pan Americanhad been discussing Overseas Shipping's unloading PanAmericancargoes at a lower cost.Takinga position onbehalfof Bulk terminal as its vice president,Gonzalezstated in a letter(G.C. Exh.15) dated 16 May (2 monthslater but a year before he testified)that "Basically Over-seas[Shipping],our competitor,went toour clients [PanAmerican]with a better dealthan we can offer andtookour work[emphasis added]."By the time of trial,as dis-cussed below,Martinez and Gonzalez had fabricated dif-ferent versions of how Overseas Shipping happened tobegin performing Pan American's stevedoring work.Martinez'first twostevedoring jobs occurred within aday or so ofthe signing of the new multiemployer agree-ment.If he and Gonzalez were going to arrange for analternate source of a nine-member union stevedoringgang,this should be done before Gonzalez contractedout the unloading of Pan American cargoes to Martinez.Otherwise,Martinez'sudden beginning to doPan Ameri-can's stevedoringwork witha nine-man union crewwould revealthatMartinez and Gonzalez had been plot-ting to substitute Overseas Shipping for Bulk Terminal asPan American's stevedoring company. (The Respondentsemphasize in their briefthat "Overseas Shipping had un-loaded cargofor otherclients prior to unloading cargofor Pan American" (R. Br. 5) and "Overseas Shippinghad unloadedcargo priorto the one consigned to PanAmericanon March 19,1984;thiswas cargo that per-tained to other companies" (R. Br. 13).)As discussedbelow,Martinez concluded his secret ne-gotiationswith Local1575 on Sunday, 18 March (theday beforehe unloadedthe firstPan American cargo). Itwas then that he signed an agreementwith Local 1575,adopting the terms of the new general freight agreementthat had been signed by the Puerto Rico Steamship As-sociationand ILA PuertoRicoCouncilon 15 March. (Itisundisputed,as International Vice President Perez cre- PAN AMERICAN GRAIN CO.dibly testified(Tr. 681),that all ILA locals in PuertoRico are bound by this ILA Council agreement.)Marti-nez confirmed(Tr. 113)that he did execute a stipulationinMarch with Local 1575,adopting a collective-bargain-ing agreement under which that Local would provideunloading crews, but he did not give the exact date ofthe stipulation.Gonzalez was available to engage in secret negotia-tionswith Martinez,having returned to San Juan froman overseas trip on Saturday,10March(Tr. 819)-al-though he claimed that he did not return to the officeuntilTuesday, 13 March(Tr. 820). (As indicated above,he appeared willing to give any testimony that wouldhelpRespondents'cause.)Martinez did not give theexact date his first stevedoring job occurred,testifyingthat it was about 12 or 14 March(Monday or Wednes-day). In any event, Martinez was in a position to makeimmediate arrangements to load the first ship because"the ship was operated by Overseas Trading"(Tr. 117)and he was the Puerto Rico agent for that company.There is other evidence suggesting that Martinez andGonzalez were working together in hurriedly establish-ingOverseas Shipping as a stevedoring company thatcould unload Pan American cargoes at a lower cost.Bulk Terminal Operations Manager Quinones and otherPan American or Bulk Terminal office personnel begantraining one or more Overseas Shipping employees toprepare the Overseas Shipping payrollsat the Bulk Ter-minal officesfor the Local 1575 stevedores,using BulkTerminal's forms and stationery(Tr. 29-30, 37, 163-164).But regardless of whether it was a pure happenstancethatOverseas Shipping began its stevedoring servicewhen it did,Ifind that Gonzalez had already arrangedbefore 19 March to contract out Pan American's steve-doring work.3.Efforts to concealAt the trial,Martinez and Gonzalez endeavored toconceal these earlier arrangements for Overseas Shippingto begin unloading Pan American cargoes on 19 Marchwith cost-saving nine-member crews.Martinez claimed(Tr. 123)that Gonzalez came to his office about 10:30 or11 a.m. on 19 March,thatGonzalez said he had justcome from a meeting with Local 1740 and they had notreached any agreement,and that"thereforeGonzalezasked me to contact the operators of the vesseltheMercsRuhunoto find a solution to discharge the vessel[emphasisadded]"just as if no arrangements had been made forOverseas Shipping to begin performing the stevedoringwork that Monday.Gonzalez gave two conflicting versions at the trial.Although these versions,likeMartinez' version,ignoredthe prior arrangements that Martinez and he had made,they conflicted with Martinez'version. (By this time, asdiscussed later,Respondents had fabricated the claimthat Local 1740 was on strike, refusing to supply steve-dores to do the work unless Bulk Terminal adopted thenew general freight agreement.)Gonzalez first testified that about 9:30 or 10 a.m. on 19March,he went to Overseas Shipping and told Martinez"they were not going to discharge the ship,"thathe101asked"who do you think can discharge this ship,"and (Tr.206) thatMartinez said"Look,that'smy businen I'Il dis-charge it. "I said,"Well, butWho's going topay for it... what are the charges?"And he said,"Well,you've got a contract here and you have to pay thestevedoring charges yourself,even though they aregoing to be more expensive,you're going to have toabsorb that cost because you have a contract withthe owner of the ship,that you have to pay for thestevedoring."So, that'swhat we did.[Emphasisadded.]Later, on examination by the Bulk Terminal counsel,Gonzalez gave the different version(Tr. 275, 277):Istopped at Mr.Martinez'office and told him,"Mr. Martinez,we've got a problem,the union re-fuses to unload the ship,I'm putting you on theGencon strike clause,demurrage has to stop this in-stant."And then hesaid"no, no, no, no, no, no,no.,,ThenMartinez . . .said"no, no, no,wait a minute,we need that ship,I'ma stevedore,I'll discharge it."AndIsaid,"wellthat's your prerogativeunder theGencon strike clause but the clock is on. . .you'regoingto pay anydemurrage from here, not me."[Emphasis added.]Undoubtedlyif anything had been said about a strike,Martinez would have remembered it. I find that Marti-nez' version and Gonzalez'different versions at the trialwere fabricated.I credit instead Gonzalez'pretrial posi-tionthatMartinez had already made Pan American (i.e.,Gonzalez)"a better deal" (referring to the secret ar-rangementswith Local 1575 for thenine-man unioncrews)and had taken the work.ThusPan American President Gonzalez,without noti-fyingLocal 1740or engaging in any bargaining with it,had made secret arrangementsbefore19March to saveon labor costs by contracting out the unloading of PanAmerican cargo.D. The 13-Man Union Crew on 16 MarchAbout 6:50 on Friday morning, 16 March (the dayafterthe 1983-1986 general freight agreement wassigned),Bulk Terminal Foreman Juan Colon selected theusual nine-member union crew(Tr. 738, 758) to unload aPan American cargo from the shipSabine.As requiredby the general freight agreement(G.C. Exhs.8A & 11B,art. III),he had submitted a written gang request (ornotice)toLocal 1740 (G.C. Exh.21A, p. 2).The re-quest,written on 15 March,was for "1 gang for tomor-row at 8:00 in the morning," 16 March.It named himselfand Head Foreman Jorge Clemente as the foremen and itbore Colon's signatures the person authorizing the re-quest(G.C. Exh.21,Tr. 742). (As indicated by thegang requests that Gonzalez himself signs in an emergen-cy when there is nobody else around to sign them (C.P.Exh. 2,pp. 1-7; Tr. 234),the person ordering the gang 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigns the request beneath the words"Authorized by,"following the names of the foremen.)When Local 1740receives such a request,itposts the information on black-boards at the union hall and in the Santurce and Catanoareas and sends the personnel to the work area for theforeman to select(Tr. 394).About 8:30 that morning,asLocal President Apontecredibly testified,he and one of his union members (Tr.553-554) went to the dock area,where he found only 11stevedoresworking in the crew.They were the nineunion members(seven working in the hold,one signalman, and one water man)and two nonmembers (onecrane operator and one payloader operator).(Tr. 646.)When he arrived no other union official was present, butGonzalez'father Rene was there(Tr. 554-555).Rene Gonzalez did not testify.As Aponte credibly tes-tified(Tr. 555),I told him that there had been a word of honor be-tween him and his son with me that when the con-tract expired he was going to comply with the ex-isting agreement as a gentlemen's agreement.They talked about 10 or 15 minutes as thegangcontin-ued to work,without any strike or work stoppage (Tr.437-438,555).As Aponte requested,Rene Gonzalez said"he would honor the agreement with the 13 men" (Tr.649). Foreman Colon selected four additional stevedores,andAponte left without learning whether the non-member crane and payloader operators were retained(Tr. 650).Aponte assumed that"they probably stayedworking there,"with a total of 15 men in the crew thatday (Tr. 652).Aponte's testimony that Rene Gonzalez increased thecrew to 13 union members is corroborated by the re-ceipted gang request(G.C. Exh.21A, p.2) and gangreport(p. 1), showing that 13 men were paid(at the oldrate of $6.88 an hour under the 1980-1983 agreement).The evidence does not reveal why Aponte requested acrew of only 13 men,instead of the required crew of 14men, including the water man.E. Unilateral Action Confirmed at 19 March MeetingBy Monday morning, 19 March, Pan American Presi-dent Gonzalez had completed his secret arrangements toreturn to a nine-member union crew for unloading hisPan American cargo.That morning,Bulk Terminal Foreman Colon failed tosubmit a written gang request.About 8:30 or 9,as Local1740 President Aponte credibly testified,"a group ofworkers that work at Bulk Terminal came over and theyinformed me that Bulk Terminal was going to work withthe other union" and that "they were going to lose theirwork" (Tr. 377). (One in the group was Bulk Terminal'shead foreman the previous Friday on theSabina,JorgeClemente(Tr. 378,742),who could have signed thegang request if Gonzalez had planned to continue usingLocal 1740 stevedores.Clemente worked as a member ofthe Hatchtenders Local 1902 when working as a fore-man, and a member of Local 1740 (Tr. 378, 405) whenworking as a stevedore.)Whether or not this report wastrue,Aponte immediately called International Vice Presi-dent Perez and informed him that Local 1575 PresidentGuillermo Ortiz was"going to get a job away from methat for many years I had performed" (Tr. 378).Aponteinvited Perez to a meeting at the union hall(Tr. 659) andthen called Rene Gonzalez,telling him that Aponte hadto talk with him and his son at the hall(Tr. 379, 404).Aponte also invited Local 1902 President Jose Lebron(Tr. 786-787).In the 19 March meeting at the union hall, Gonzalezconfirmed that he was contracting out the unloading ofPan American cargo to another local. As Aponte credi-bly testified,Gonzalez stated that he was not givingLocal 1740 the ship that afternoon(theMercs Ruhuno,scheduled to be discharged at 2 p.m.) but was giving ittoOrtiz'Local 1575 because Aponte's contract (the1983-1986 general freight agreement) stated more per-sonnel and more salaries(Tr. 381),and that Aponte wasasking for "too many people and more salaries" (Tr.395).As Local 1902 President Lebron credibly recalled,Gonzalez stated that he could not afford the salaries andthe number of people in the gang,and "for that reasonhe resigned from working with Local 1740" and "re-moved his operations from Local 1740." He also recalledthatGonzalez asked for concessions in salaries and thenumber of men, but Aponte stated that they had a signedstipulation and that the contract with the steamship asso-ciation"was valid for all the companies." (Tr. 766-767,787.) Lebron explained that as a general rule, the precau-tion is taken of signing stipulations with the companiesso that when the steamship association contract is negoti-ated,all the companies honored and observed it (Tr.765).When ILA Vice President Perez arrived at the meet-ing,Aponte asked him to explain to Gonzalez and hisfather about the procedure for nonmembers of the steam-ship association to follow.Perez informed them that fora very long time, when the multiemployer were complet-ed, the nonmembers would adopt the general conditionsof the contract.Aponte told Perez that"thatwas thesame thing that he had informed them." (Tr. 660.) "JoseGonzalez argued that he didn't think that it was fair andjust"for him to have to accept a contract that his com-pany had not negotiated,and that"it could be harmful tohim due to the operating costs" (Tr. 661). Perez also re-called that Aponte told Gonzalez"that they had a stipu-lation"and "insisted that as a result of the practice,"Gonzalez was obliged to honor the steamship associationcontract as other nonmembers were doing (Tr. 662).(Both Lebron and Perez, as well as Aponte,impressedme as honest,forthright witnesses.)Aponte credibly testified that Gonzalez never request-ed that he sit down and negotiate an agreement.Instead,Gonzalez"told me all the time that I asked for too manypeople and more salaries." (Tr. 395.)After Gonzalez and his father left the meeting,Aponteand Perez went to the Local 1575 union hall. There theyhad further confirmation that arrangements had alreadybeen made for members of that local to unload the PanAmerican cargo.Local 1575 President Ortiz showedAponte and Perez an agreement that Ortiz and OverseasShipping President Martinez had signed the day before PAN AMERICAN GRAIN CO.(Sunday, 18 March)to unload the Pan American cargothat Bulk Terminal had been unloading(Tr. 382).The next day (Tuesday,20 March)Local 1740 learnedthatGonzalez had contracted out all the unloading ofPanAmerican cargoes.ThatmorningAponte sentCarlosO'Neill,an employeeof thewelfare plan, to theBulk Terminaloffices to checksome unpaid welfare fundhours(Tr. 385,689). Pan American Treasurer Quinonesagreedto check thehours, but first told him:"Iwant tolet you know in advance,that we are not going to con-tinue working withyou" (Tr.692). I discredit her denials(Tr. 796-798). (By her demeanor on the stand, she ap-peared less than candid when denying O'Neill's creditedtestimony.)Thus,by the time Gonzalez metwith Aponte on 19March,he had already unilaterally contracted out theunloadingof Pan Americancargo to Overseas Shipping.Thenin the 19 March meeting he announced his decisionnot to give the stevedoringworkon theMercs Ruhunothat afternoonto Local 1740.He stated that he "resignedfrom workingwith Local 1740," that he "removed hisoperationsfrom Local 1740," and that he was giving thework toLocal 1575.F. Respondents'Defenses1.No saving in labor costs contendedIn their brief Respondents admit that Pan AmericanPresident Gonzalez"went out and contracted" for Over-seas Shipping to unload the Pan American cargo (R. Br.26) and that Pan American"contracted out the unload-ing of its goods"(R. Br. 27).Theydid not, however,admit the real reason for doing so: to save on labor costsby arranging for a nine-member union crew with a dif-ferent ILAlocal. In fact, Respondents endeavor in theirbrief to conceal this actual reason by arguingthat "Theevidence showsthatthe unloading costs were higherwith Overseas Shipping. . .thanhad been(emphasisadded)with Bulk Terminal,therefore,the position of theGeneral Counsel that it was cheaper for Pan AmericanGrain to use Overseas Shipping. . .than Bulk Terminalcannot be sustained" (R. Br. 26-27).Thisargument, ofcourse,ismisleading.It is comparing Overseas Ship-ping's labor cost under the new union scale of$13.87 inwages and benefits with Bulk Terminal's labor costunder the old scale of$12.09 an hour-before beingraised to$13.87, retroactiveto 1 October.The argumentignores Overseas Shipping's arrangementto pay the fullunion scale to only a nine-member union gang,whereasBulk Terminal had already begun using a 13-memberunion gang on 16 March.Thus,under the new generalfreight agreement negotiatedby the ILACouncil inPuerto Rico, both Overseas Shipping and Bulk Terminalwould be paying a union scaleof $13.87 an hour, butOverseas Shipping's labor costs using Local1575 steve-doreswould besubstantially lower.Local 1575 hadagreed to a nine-man union crew,but Local 1740 (whichrepresented the Bulk Terminal stevedores)had not.2.Fabricated strike defense103a. "Last-minute inception"On the first day of trial (29 April 1985) both PanAmerican and Bulk Terminal appeared without trialcounsel to represent them.By the second day of trial (20May 1985),after a 3-week delay for obtaining counsel,Respondents had fabricated a new defense:thatPanAmerican contracted out the work because Local 1740was engaged in a strike,refusing to supply union steve-dores to Bulk Terminal unless it signed the newly negoti-ated 1983-1986 general freight agreement.I agree with the General Counsel that this"isa de-fense of last-minute inception"and that "The record isrepletewith undisputed facts which belie Respondent's[sic] eleventh hour strike defense."At no time before the second day of trial did eitherPan American or Bulk Terminal contend thatLocal 1740had engaged in a work stoppage on 16 March or had re-fused to supply union stevedores on or after 19 March:(1)On 21 March,the second day after Pan AmericanPresident Gonzalez contracted out the work,he wrote aletter to the other Bulk Terminal customers(signing it asthe Bulk Terminal vice president).He complained aboutthe "huge increases in wages" and the intended increasein gang size,but madeno mentionof a Local 1740 strike.(R. Exh. 16.)(2)On 23 March(R. Exh.2,G.C. Exh.23) and againon 26 March(G.C. Exh.22),Antonio Moreda(counselfor both Pan American and Bulk Terminal)wrote Local1740 President Aponet and others a letter proposing agrievance meeting to discuss the dispute between BulkTerminal and Locals 1740 and 1902 over whether the ex-tended 1980-1983 agreement or the new 1983-1986agreement was ineffect.He made no mentionof a strikeon 16 or 19 March.(He did caution against striking inthe future, concluding each letter with the sentence:"Thou are appraised that pursuant to Article IX therecan be no strike or work stoppage during the[grievance-arbitration]process.")(3)About 28 March Gonzalez met with Aponte andothers concerning the contract dispute andLocal 1740'sfirst charge, which was against Bulk Terminal alone, al-leging that it had unlawfully subcontracted the work.(This charge, in Case 24-CA-4929, was withdrawn 30May (R.Exhs.11& 15) after the present charge wasfiled 24 May against both Pan American and Bulk Ter-minal.)In a letter to Attorney Moreda on that date (R.Exh. 3)Gonzalez reported what had transpired at themeeting, but did not report that a strike had been men-tioned at any time in the meeting.(4) On 6 April former Bulk Terminal Attorney GeorgeWeasler, in a letter to the Regional Director (R. Exh. 6),gave Bulk Terminal'sposition regarding the earliercharge.He reported that Local 1740was refusing tosubmit the problem to arbitration,but made no mentionof any strike.(5)On 24 AprilWeasler wrote a letter to the counselfor the General Counsel(R. Exh.7), again giving BulkTerminal's position regarding the earlier charge.He con-tended that the allegation of unlawful subcontracting was 104DECISIONS OF NATIONAL LABOR RELATIONS BOARD"pure unadulterated nonsense,"but made no mention ofany strike.(6) On 7 May Pan American Treasurer Quinones had atelephone conversation with the counsel for the GeneralCounsel.When asked at the trial if she told the counsel"that Bulk Terminal was not in business anymore be-cause. . .of the high labor costs," she testified:"MaybeI told you so, I don't remember the exact words" (Tr.27). Then when asked if she ever told him"that you hada strike in Bulk Terminal,"she admitted:"No, I don't re-member telling you so" (Tr. 28).(7)On 16 May Gonzalez responded(G.C. Exh. 15) toquestions that the counsel for the General Counsel hadasked Attorney Weasler in a letter dated 1 May (G.C.Exh. 16).Regarding the question about the consider-ations for subcontracting the stevedore work,Gonzalez'complete answer for Bulk Terminal was:F.We lost out jobs as our clients could notafford our cost and we refuse to work for no pay.The Labor Contract 1740 want us to sign make usnon competitive.We have done no subcontracting.Basically Overseas,our competitor,went to our cli-ents with a better deal than we can offer and tookour work.He did not mention a strike.(8)On 11 and 12 July Gonzalez had lengthy conversa-tions with the counsel for the General Counsel regardingthe charge in this proceeding(Tr. 221,321-322).AfterGonzalez admitted at the trial having seen the letter pur-porting to summerize the conversations(G.C. Exh. 18),the counsel asked whether"you failed at all times tomention"in those conversations"that you had a strike inBulk Terminal Operators since March 19th 1984?" Gon-zales answered,"I don't recall." (Tr. 224.)Undoubtedly if there actually had been a work stop-page, strike,or refusal to supply men,itwould havebeen mentioned on at least one of these occasions.b.The purported strikeIn the absence of any written pretrial reference to astrike,work stoppage,or refusal to furnish men orunload a ship,Bulk Terminal called as a witness Attor-ney Antonio Moreda. (He is the secretary of Pan Ameri-can, the treasurer of Bulk Terminal,and a director andlegal counsel for both corporations.)He not only joinedother defense witnesses in claiming that there had been astrike but he presented purported documentary evidenceto support the claim.Two of the items Moreda produced were copies (notthe originals)of telephone notes he claimed he took athis office(Tr. 486-490),writing on his sister's note pad.Written in Spanish(R. Exh.8), the first one reads (p. 2,emphasis added):"Sabine,M. Y. Sabine,Friday 17 ofMarch,1984. JorgeAponte,President,stopped the dis-chargeto oblige me to take 3more persons.We agreed topay effective rate."The second'reads(p. 1, emphasisadded):"Meeting held on the 19th of March,1984. If Ido not ratify,no discharge.Maru [name of woman].Overseas Shipping."I do not credit Moreda's claim that he wrote the earli-er of these notes on 16 March.First,he gave no explana-tion,if this note was written on 16 March,for it bearingthe wrong date.Second,the note shows on its face, inthe words"Aponte. . .stopped the discharge to obligeme to take 3 more persons,"that the person reportingthe incident on the telephone to him was the person whowas obliged to add three members to the stevedore gang.He earlier testified,however,that it was Gonzalez' whocalled him that Friday afternoon(Tr. 451-452).Gonza-lez' father Rene(not Gonzalez)was the one who agreedto add members to the gang,and Gonzalez recalled that"Mr. Moreda was not in the office that day" (Tr. 256).Third,ifMoreda had actually written the note thatFriday,he would not have written down the words "3more persons."The actual number added to the gangthatmorning wasfour,asAponte's credited testimonyand undisputed documentary evidence show.And otherdefensewitnesses claimed that the number added wasfive,not three.(By his demeanor on the stand,Moredaimpressed me as being less than candid.)Neither do I credit Moreda's testimony that he wrotethe later note on 19 March,when he claimed that Gon-zalez called him and reported that Local 1740 would notdischarge a vessel unless Gonzalez ratified the new con-tract.He claimed that Gonzalez reported to him thatMonday that Gonzalez had gone to the ship agent(Overseas Shipping President Martinez),told the agent,"Listen,Idon't have means or ways to discharge thevessel,"and asked Moreda on the telephone,"What arewe going to do?"(Tr. 452-453.) Gonzalez would not infact have had such a conversation with Moreda,becauseGonzalez had previously made arrangements with Marti-nez for Overseas Shipping to unload theMercs Ruhunothat afternoon with a nine-member Local 1575 crew, asdiscussed above.The other two items Moreda produced at the trial tosupportRespondents'strikecontentionwere undated,unsigned,unfiled drafts for a complaint and petition for'injunction(R. Exh.4) and a motion for temporary re-straining order(R.Exh.5).Each alleges that Locals1740 and 1902 have engaged in a strike since 16 March. Inot only discredit Moreda's claim that he drafted thesedocuments"sometime between the weekend of [March]17th and on the following week" (Tr. 476),but I discred-ithis claim that these were the documents he drafted forfiling in the district court.First, he would have known at that time that the alle-gations of a strike since 16 March were false; the steve-dores proceeded on that date to unload theSabine.Second,AttorneyWeasler(Moreda's co-counsel at thetime)wrote the Regional Director the letter dated 6April that "weare preparing legal action for injunctiverelief"(R. Exh.6), and it is likely that if Moreda hadprepared the injunction papers 2 weeks earlier as heclaimed,Weasler would have stated that theyhadpre-pared them.Third,Weasler was not referring to enjoin-ing a strike.He asserted in the 6 April letter that Local1740 was violating articles XII and XIII of the(generalfreight)agreement by refusing to go to binding arbitra-tion,complained abouttheLocal's"intransigence in PAN AMERICAN GRAIN CO.105complying with the specific terms-of the arbitrationclause," and advised that "we are preparing legal actionfor injunctive relief from the charging party's breach ofcontract."Weasler obviously was referring to breachingthe arbitration clause, not a no-strike clause. Fourth, ifMoreda had prepared injunction papers to, enjoin a 16March strike at the time he claimed, he would have men-tioned the strike in his 23 and 26 March letters toAponte and others (when he cautioned against striking inthe future dung the grievance-arbitration procedure).Moreda - gave two explanations for not mentioning thepurported strike in those letters. He first claimed (Tr.456) that "at that moment we're more concerned withthe vessels that are coming in than with" the 16 and 19March vessels (although Gonzalez had already contract-ed out the Pan American stevedoring work to OverseasShipping).He later claimed (Tr. 511), "1 ` don't think itwas necessary" to tell the union that it was unlawfullystriking.Yet the drafted petition for an injunction (p. 5)alleges that the "strike is still-in effect," resulting in "ir-reparable injury," and "seriously affect[ing], financiallythe operations of the plaintiff."I therefore infer that these two documents (R. Exhs. 4& 5) were prepared as part of Respondents' fabricatedstrike defense, not for filing in court.(Concerning Bulk Terminal's requests for arbitration, itsought to, arbitrate the dispute over whether it wasbound by the extended 1980-1983-general freight agree-ment or the 1983-1986 agreement.,It and Pan American,however, declined to waive the contractual time limitswhen the Regional Director offered (G.C. Exh. 19) todefer to the grievance-arbitration provisions for resolvingthe alleged "subcontracting.")Concerning what happened on 16 March, Bulk Termi-nal Operations Manager' Quinones claimed that Bulk Ter-minal had' to add five more men to the ' crew (Tr. 97).Pan American President Gonzalez claimed ' that his fatherRene reported to him that Local 1740 President Apontetold the stevedores to stop working until Rene Gonzaleztook 18 men ' (adding, 5 union men to the 13-man crew)(Tr. 253-254). But neither Quinones nor Gonzalez waspresent, and Rene Gonzalez did not testify. Respondents'only witness who was present was Foreman Colon. He,however, claimed that Aponte' was not there at the timeand that it was Local 1740 Treasurer Pio Cepero whocalled a work stoppage about 9:30 (Tr. 725) or about8:30 or 8:45 (Tr. 728) until Rene Gonzalez instructed himto take five additional' men (Tr. 730-731). He gave otherconflicting, testimony and, like Gonzalez, appeared onthe stand to be willing to give any testimony that wouldhelp Respondents' cause. Although he did concede regu-larly selecting a nine-member union crew, I find his testi-mony,in Respondents' defense too untrustworthy to berelied' on and discredit his claim that there was a workstoppage that morning. (I also consider untrustworthythe testimony of Cepero, the General Counsel's rebuttalwitness, who claimed that both Gonzalez and his fatherwere present that morning, that Gonzalez himself chosethe additional men, and that he overheard Gonzalez thenstate that "this is the last ship that you're going to work"(Tr. 841-842). I agree with' respondents that "Cepero'stestimony does not merit any credibility whatsoever.")Gbnialez was Respondents' only witness who attendedthe 19 Marchmeeting atthe union hall. He, claimed thathe and-his father went-to the union offices between 8:30and 9 that morning with a work order (gang request) toorder a gang to unload theMercs Ruhunoat 2 p.m. Healso claimedthat-they went there "to ask them why .. .they had obligedus to use 18'men in the gang" on 16March and "to tell them that they could not stop our op-erations" `because"the contract, per Chapter 13 ... saysthat the union cannot stop the work,",and to get an ex-planation "why they stopped the work." Gonzalez fur=ther claimed that Aponte refused to accept the workorder andsaid"they would not supply the work gangunlesswe signed a new contract that was placed in frontof us," telling Gonzalez "either you sign this or youdon't work." (Tr. 205, 207, 269-274, 333.) I discredit thistestimony as pure fabrications.When asked whether hekept the work, order or what he did with it, he claimed,"I don't remember, I didn't take particularinterest" inthat, "I had . . . other more,pressing things" (Tr. 333). Icredit instead the testimony by ,Aponte (Tr. 405-406),InternationalVice President Perez (Tr. 663, 672-674),and Local 1902 President Lebron (Tr. 784), all of whomattended the meeting, and find that there was no workorder and that Aponte did not refuse to supply a gang.Neither did Aponte refuse to supply gangs over a yearlater in May 1985 (between the first and second days oftrial),when Bulk Terminal ordered Local 1740 gangs todischarge two ships for other customers (Tr. 303-305)-even though Bulk Terminal continued to pay the old rateof $12.09 in wages and fringe benefits under the 1980-1983 agreement, as it had on 16 March. (Admittedly,Bulk Terminal has not unloaded ,any Pan American car-goes sinceMarch 1984 (Tr. 33).)Accordingly, I find that Local 1740 did not engage ina strike or work stoppage and did not refuse to furnishmen or to unload a ship. I therefore reject Respondents'contention in its brief (R. Br. 2) that Pan American "wasforced to resort to the use of stevedoring companiesasidefrom Bulk Terminal due to the fact that Bulk Ter-minalwas not able to provide stevedoring services toPan Americansincethe Union would refuse to provideemployees to unload its cargo."3.Other defensesRespondents contend in their brief (R. Br. 2)that PanAmerican had,no obligation to bargain because "it hasno contractual relationship with the Union, nor does theUnion represent the majority of its employees." Re-spondents admit,however,that since 1981,Local 1740has, been the exclusive collective-bargaining representa-tive of an appropriate unit of all Bulk Terminal's steve-dores.As found above, Pan American President Gonza-lez operates the two corporations as a single integratedenterprise and they are a -single employerunder the Act.He was the agent of both Respondents when unilaterallycontracting out bargaining unit work.Respondents also contend in their brief(R. Br. 2) thatBulk Terminal's "attempts to bargain with the Union fora new collective-bargaining agreement were an exercisein futility,since the Union at all times maintained its po- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitionthatBulk Terminal was obliged to adopt the con-tract bargained between the Union and the Puerto RicoSteamship Association."The onlyaccuratepart of thiscontention is the undisputed fact that Local 1740 was in-sisting that Bulk Terminal was obliged to adopt the1983-1986 general freight agreement negotiated by ILAPuerto Rico Council and the steamship association.As found,Gonzalez had agreed on behalfof Bulk Ter-minal to honor the next steamship association agreementwhen it was negotiated.But even assuming that BulkTerminalwas not obligated to adopt the 1983-1986agreement and assuming that it later attempted to negoti-ate a new collective-bargaining agreementwith Local1740, the contention is no defense to the allegations inthe complaint.The complaint alleges that Respondents"subcontracted"BulkTerminal'sstevedoringwork"without priornotice to the Union and without havingafforded the Union an opportunity to negotiate and bar-gain."Later effortsto negotiate an agreement would beno defense to the alleged unilateral action,subcontract-ingPan American'sstevedoringwork without priornotice or bargainingwith Local 1740.Even so, the evidence shows that Bulk Terminal wasnot attempting to negotiate a new collective-bargainingagreement. As Gonzalez admitted at the trial(Tr. 218),he tookthe position that "I had a contract,I didn't needto sign no more contracts."It is true that Gonzalezstated in the 19 March meeting(Tr. 766-767, 787) thathe could not afford the salaries and number of men inthe gang and asked for concessions in salaries and gangsize.But, asApontecredibly testified(Tr. 395),Gonzaleznever requested thatAponte sitdown and negotiate anagreement.AlthoughGonzalezkeptrepeating thatApontewas askingfor toomany people and more sala-ries, I find that Gonzalez was doing so as a justificationfor having already contracted out the work.The gangsizewas the same in the new general freight agreementas in the old, and Gonzalez had already agreed (in thecost-plus arrangement with Overseas Shipping) to paythe new $13.87 rate in wages and benefits.What hewanted was an oral arrangement to continue using thecost-saving nine-member union gangs, and he had al-ready made such a secret arrangement with OverseasShipping,to use nine-member gangs from Local 1575 tounload the Pan American cargoes.Later intheir brief (R. Br. 23)Respondents make theinconsistent contentionthatthe evidence proves "beyondany reasonabledoubt" (without citing any reference tothe transcript or the exhibits)thatGonzalez and BulkTerminal's attorneys"repeatedly tried to negotiate withthe Unionthose matters that were left, pending negotia-tions pursuant to the Stipulation signed on September14th." Theyare thus admittingthatBulk Terminal wasnot attempting to bargain a new agreement.They con-tend instead that Gonzalez was trying to negotiate anychanges in the salaries and welfare contributions,retroac-tiveto 1 October.The documentary evidence,however,supports neithercontention.It shows thattheywere not seeking negotia-tion of either a new agreement or changes in salaries andbenefits. It showsthat theywere insisting that the ex-tended 1980-1983 agreement was still in effect(with itspreviousrateof $12.09 insalaries and benefits,$1.78 lessthan the current $13.87 rate)and proposing that this dis-pute be referred to thegrievance and arbitration proce-dure (R. Exhs.2 & 3; G.C. Exhs. 22 & 23; C.P. Exh. IA,p. 4).Moreover,Gonzalez was awarethat Local 1740 andallother ILA locals in PuertoRicowere bound by theterms of the agreement negotiatedby the ILA Councilwiththe steamship association and were not authorizedto sign a substandard agreement.Respondents acknowl-edgein their brief (R. Br. 31)that the unionofficerslacked authority to modifythe wages,gang size,etc. inthe multiemployeragreement,and (p. 10) that "under nocircumstances" could Local 1740 modifythe conditionsestablished in that agreement.Itwas obviousthat any at-tempt hemade to negotiate a written agreement withsubstandardwages or welfarecontributionwould befutile and wouldresult in an impasse.Having decided to renege on his promise tohonor thenextILA Councilagreementwiththe steamship associa-tion,Gonzalez tookactions(a) to have PanAmerican'sstevedoringworkcontinueto be performedat lowercostswith nine-member union gangs and (b) to leaveBulk Terminal "inoperative"unless it could operate at acompetitiveadvantage. He accomplished the lower PanAmerican laborcostsby hisunilateral actions, enteringintothe cost-plus contractwith Overseas Shipping. Afterdoing so, he began maneuvering to accomplish the com-petitiveadvantagefor Bulk Terminal.He first insistedthat Local 1740submit his interpretationof the prebar-gaining stipulationto the grievance-arbitrationproce-dure. Then if he won thatdispute(with a rulingthat the1980-1983 agreement was still ineffect forBulk Termi-nal),he couldsoon reach an impasse by demanding asubstandardagreement on salaries and contribution tothe welfare fund-avoidingany retroactive pay and pre-serving thelowerwages andbenefitsin the 1980-1983general freight agreement.Gonzalez' determinationto requirea competitive ad-vantage was demonstrated when tie resumed operatingBulk Terminal (for customersother than PanAmerican)after thetrial began.By then thesecond year rates underthe 1983-1986general freight agreement(G.C. Exh. 11B)had gone intoeffect; since 1 October 1984. The wagesfor stevedoresusing a mechanical shovel were increased55 centsan hour-araise of 35 cents in the special cargorate,from $7.31 to $7.66 (R.Br. 26) and a raise of 20cents for use ofa shorecrane, from 45 to 65cents (R.Br. 9). Thefringebenefitswere increased 30 cents anhour, from $6.11 to$6.41, because of a raise in the con-tribution to the welfare fund from $5.71 to $6.01 (art.XI).Thusthe new union scale for wages and benefitswas increased 85 centsan hour, from $13.87 ($7.76 inwages and 6.11 in fringebenefits) to $14.72 ($8.31 inwages and$6.41 in fringe benefits). The old rate underthe 1980-1983 agreement was $12.09-$2.63an hour (orabout18 percent) less.When Gonzalezpartially resumedthe operations in May 1985 (after keeping Bulk Terminalinoperativeover a year), he paid the old $12.09 rate. Hisexplanation at the trialwas, "They have not sit down yet...to negotiate the new wages" (Tr. 305). PAN AMERICAN GRAIN CO.Finally Respondents contend, for the first time in theirbrief, that acceptance of the 1983-1986 general freightagreement"would have meant Bulk Terminal's econom-ic ruin" (R. Br. 30) and that the "end result" of adoptingthe agreement "would have been the cessation of oper-ations by Respondents" (R. Br. 24). They cite no recordbasis- for these contentions. At the trial, when Gonzalezwas merely asked if he was alleging that the agreement"was going to burden Bulk Terminal Operators economi-cally as to the labor costs," he claimed (Tr. 218): "Mostprobably, I was never allowed to take the contract outof the union offices to examine it." I reject the conten-tions as afterthoughts.G. Concluding FindingsJose Gonzalez operated two successful businesses fromthe same offices inSanJuan. The primary business, PanAmerican (incorporated in 1980), imports grain and feed.The other business, Bulk Terminal, was incorporated in1981 to perform Pan American's stevedoring work, un-loading ships transporting Pan American cargoes.This case arose when Gonzalez decided in March 1984to stop requesting stevedores from ILA Local 1740 andtohave stevedores obtained from 'ILA Local 1575unload the Pan American cargoes. The purpose was tooperate the import business, with lower labor costs. Themethod was to contract out, on a cost-plus basis, the PanAmerican stevedoring work to Overseas Shipping, a newstevedoring company. Overseas Shipping had made anoral arrangement to obtain 9-member union gangs fromLocal 1575, despite the, contractual requirement of 14-member union gangs (13 men plus 1 water man for asingle crew).In 1981 Gonzalez had recongized Local 1740 as therepresentative of Bulk Terminal's stevedores and hadadopted the 1980-1983 general freight agreement, negoti-ated by the ILA Puerto Rico Council and the PuertoRico Steamship Association. The agreement required a14-man uniongang.Gonzalez, however, reached an oralagreement with Local 1740 President Aponte that per-mitted Bulk Terminal to use nine-man union gangs forthe duration of the 1980-1983 agreement. In turn, Gon-zalez promised to participate in the multiemployer bar-gaining, to honor the next (1983-1986) agreement, andthen to begin using full-size union gangs.Aponte honored his part of the bargain. This permit-ted Gonzalez to pay the union scale to only nine steve-dores and to hire up to four other stevedores (non-member crane and payloader operators as needed) in-stead of the contractually required five additional steve-dores. The savings in labor cost were substantial.But Gonzalez reneged on his part of the bargain. Al-though he signed the same prebargaining stipulationother association nonmembers signed, he refused to par-ticipate in the multiemployer bargaining. He later refusedto honor the 1983-1986agreementsigned 15 March 1984by,the ILA Council and the steamship association-eventhough all the association members and all the, non-member stevedoring companies on the Island exceptBulk Terminal adopted the new agreementand paid theincreases in wages and benefits, retroactive to' l October.Gonzalez, instead, secretly contracted out the Pan Amer-107ican stevedoring work, arranging for the continued useof the nine-member union gang on a cost-plus basis. Hethen announced on 19 March that he "resigned fromworking with Local 1740."Thus, to save on labor costs, Gonzalez contracted outthe unloading of Pan American cargoes without givingLocal 1740 any prior notice, without affording it any, op-portunity to bargain, and without informing it what theother ILA local was willing to do orallyon gang size.He did not give Local 1740 a chance to reconsider, com-promise, or reach some other oral accommodation ongang size to avoid losing the bargaining unit work, or achance to persuade Gonzalez to honor his commitments.The Board held inOtis Elevator Co.,269 NLRB 891,892 (1984),, that when management decision turns onlabor costs, it is a mandatory, subject of bargaining; butwhen it turns on a fundamental change in the nature ordirection of the business, it is not.Relying onOtis,the General Counsel contends in herbrief (R. Br. 30) that labor costs were the sole criterionunderlying Respondents' decision to subcontract the ste-vedoring operations. In their brief (pp. 30-32) Respond-ents contend thatOtisis "clearly distinguishable" becausethat case involves "permanent closings and relocations ofoperations," whereas the decision to utilize the stevedor-ing services of` Overseas Shipping was of "a temporarynature"; that neither Pan American nor Bulk Terminal"ever intended to permanently close or subcontract itsoperations"; and` "even if the subcontracting decisionwould have been a permanent one, which it was not, itwould not have been subject to priorbargaining sincethe Union could not provide any concessions that couldreasonably have been expected to change the position ofthe employer." They also contend (R. Br: 27) that PanAmerican clearly did not violate the Act "when it con-tracted out the unloading of its goods."Gonzalez decided to contract out the unloading of PanAmerican's cargoes-or to subcontract Bulk Terminal'sperformance of the Pan American stevedoring work("the appellation of the decision is not important,"Otis,269 NLRB at 803)., In either event, his decision clearlydid not make a fundamental change in the nature or di-rection of Pan American's operations.Whether he re-quested union stevedores from Local 1740 to work onBulk Terminal's payroll or whether Overseas Shippingrequested them from Local 1575, the unloading of PanAmerican's cargoes would be performed in the samemanner with the same rented equipment. Moreover, Re-spondents contend that Gonzalez? decision to use Over-seas Shipping's stevedoring services was of "a temporarynature."InGriffith-Hope Co.,275 NLRB 487, (4985), theBoard held "it is clear from the record that the [employ-er]viewed the subcontracting program as a temporaryone that did not effect a fundamental \ change in thenature of its operations.I 'agree with the General Counsel that the sole reasonGonzalez decided to have Overseas Shipping instead ofBulk Terminal unload the Pan American cargoes was tosave on labor costs, by using the smaller union gangs. Ialso find that this decision was amenable to resolutionthrough the bargaining process. The gang size was a 108DECISIONS OF NATIONALLABOR RELATIONS BOARDfactor over which Local 1740 had control and whichwas not only a significant, but the controlling consider-ation in Gonzalez' decision. Although neither Local 1740nor Local 1575 could sign an agreement undercutting theterms of the 1983-1986 general freight agreement, Local1740 had orally agreed to a nine-member union gang inthe past and Local 1575 orally agreed toa nine-memberunion gangin the future. I therefore find, contrary toRespondents' contention, that Local 1740 could havemade concessions that could reasonably have been ex-pected to make a difference in Gonzalez' decision. I fur-ther find that the evidence does not establish any burdenthat collectivebargainingwould havecaused inoperat-ing the business. The contracting decision involved nocapital commitment, virtually no change in operations,and there is no evidence of any legitimate need forspeed, flexibility, or confidentiality in making the deci-sion. I therefore agree with the General Counsel that thebenefit of collective bargaining outweighs any burden onthe business.Accordingly I find that Gonzalez' decision was a man-datory subject of bargaining and that Respondents violat-ed Section 8(a)(5) and (1) by unilaterally contracting outthe Pan American stevedoring work without notifying orbargaining with Local 1740.Because thefinding of such an additional violationwould not affect the remedy, I find it unnecessary todecidewhetherRespondents also violated Section8(a)(3).CONCLUSION OF LAWBy unilaterally contracting out the Pan American ste-vedoring work performed by bargaining unit employees,without giving Local 1740 prior notice and an opportuni-ty to bargain over the contracting decision, Respondentsengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I find it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the Act.Respondents having unlawfully deprived bargainingunit employees of employment by unilaterally contract-ing out the Pan American stevedoring work to OverseasShipping, and Respondents being obligated under theprebargaining extension stipulationto abide bythe termsof the 1983-1986 general freight agreement, they must(1) terminate the Overseas Shipping contract, (2) employbargainingunit employees through ILA Local 1740 toperform the Pan American stevedoring work under theterms of the 1983-1986 general freight agreement, and(3)make the stevedores whole for the Pan American ste-vedoring work they would have performed under theterms of the new agreement from 19 March 1984 untilRespondents resume hiring employees for the Pan Amer-ican work through the Local. They must compensate theemployees for the loss of earnings and other benefits,computed on a quarterly basis, less any net interim earn-ings,as prescribed inF.W.Woolworth Co.,90 NLRB 289(1950), plus interest as computed inFlorida Steel Corp.,231 NLRB 651 (1977).Because the provisions of employee benefit fund agree-ments are variable and complex, the Board does not pro-vide at this adjudicatory stage for the addition of interestat a fixed rate on unlawfully withheld fund payments. Ileave to the compliance stage the question of whetherRespondents must pay any additional amounts into thebenefit fund or funds to satisfy this make-whole remedy.These additionalamountsmay be determined by refer-ence to provisions in the documents governing the fundsor, if there are no governing provisions, to evidence ofany loss directly attributable to the unlawful withhold-ing.This loss may include the loss of return on invest-ment of the portion of funds withheld, additional admin-istrativecosts,etc.,butnotcollaterallosses.Merryweather Optical Co.,240 NLRB 1213, 1216 fn. 7(1979).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondents, Pan American Grain Company, Inc.and Bulk Terminal Operations, Inc., San Juan, PuertoRico, their officers, agents, successors, and assigns, shall1.Cease and desist from(a)Contracting out bargaining unit work without priornotice to and bargaining with ILA Local 1740.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Terminate their contract with Overseas ShippingCompany Puerto Rico for it to perform stevedoringwork for Pan American Grain Company.(b)Employ bargaining unit employees through ILALocal 1740 to perform the Pan American stevedoringwork, under the terms of the 1983-1986 general freightagreementbetween the ILA Puerto Rico Council andthe Puerto Rico Steamship Association.(c)Make whole the bargaining unit stevedores de-prived of work by the unilateral contracting of PanAmerican stevedoring work in March 1984 to OverseasShipping, in the manner set forth in the remedy sectionof the decision.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at Bulk Terminal facilitiesin SanJuan, PuertoRico, both in English and Spanish, copies of the attached3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses PAN AMERICAN GRAIN CO.noticemarked"Appendix."4Copies of the notice, onforms provided by the Regional Director for Region 24,after being signed by the Respondent's authorized repre-sentative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to4 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."109Bulk Terminal employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany othermaterial.(f) Sign and return to the Regional Director sufficientcopies of the notice for posting by ILA Local 1740, ifwilling,at its union hall and at all other places where no-tices to members are customarily posted.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.